10. The implementation of the European Security Strategy and the Common Security and Defence Policy (
Mr President, I would like to propose a vote on an amendment to this motion, which I will now read out.
'Calls on the High Representative/Vice-President of the Commission, the Council and the Member States to overcome the imbalance between civilian and military planning capabilities', and delete the rest, because the rest has already been included in the text.
on behalf of the S&D Group. - Mr President, colleagues have introduced an amendment which we could agree with if we combine it with the original amendment. I understand the colleagues and we share the view that our strategic decision should not depend on Russia, but, on the other hand, Russia is an important partner.
If the colleagues could agree that we take their amendment and say 'including Russia' - Russia is one of the members of the continental dialogue - we could agree and we could vote for this amendment.